701 S.E.2d 683 (2010)
STATE
v.
Errol Duke MOSES.
No. 574A97-5.
Supreme Court of North Carolina.
September 2, 2010.
Kenneth J. Rose, Durham, for Errol Duke Moses.
*684 Steven M. Arbogast, Special Deputy Attorney General, for State of N.C.
The following order has been entered on the motion filed on the 1st of September 2010 by Defendant-Appellant for Extension of Time to File Petition for Writ of Certiorari on or before October 26, 2010:
"Motion Allowed by order of the Court in conference this the 2nd of September 2010."